198 F.3d 950 (D.C. Cir. 2000)
The Grand Council of the Crees (of Quebec) and New England Coalition for Energy Efficiency and the Environment, Petitionersv.Federal Energy Regulatory Commission, RespondentHydro-Quebec and H.Q. Energy Services (U.S.) Inc.,Intervenors
No. 98-1280
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued September 14, 1999Decided January 11, 2000

On Petition for Review of Orders of the Federal Energy Regulatory Commission
William Andrew Nelson argued the cause for petitioners.  With him on the briefs were James A. Dumont, Leonard A.  Busby, and Howard J. Bashman.
Larry D. Gasteiger, Attorney, Federal Energy Regulatory  Commission, argued the cause for respondent. With him on  the brief were Jay L. Witkin, Solicitor, and John H. Conway,  Deputy Solicitor.
Pierre F. de Ravel d'Esclapon was on the brief for intervenor H.Q. Energy Services (U.S.) Inc. in support of respondent.
Before:  Edwards, Chief Judge, Williams and Rogers,  Circuit Judges.
Opinion for the Court filed by Circuit Judge Williams.
Williams, Circuit Judge:


1
H.Q. Energy Services (U.S.) Inc.  ("H.Q. Energy") is a wholly owned subsidiary of Hydro Quebec, an electric utility that owns and controls facilities for  the generation, transmission and distribution of electric power in Quebec.  In November 1997 the Federal Energy Regulatory Commission authorized H.Q. Energy to sell power  within the United States at market-based rates rather than  under the traditional cost-based rate ceilings.  H.Q. Energy  Services (U.S.) Inc., 81 FERC p 61,184 (1997) ("Order").Petitioners, the Grand Council of the Crees (of Quebec) (the  "Grand Council" or the "Crees") and the New England  Coalition for Energy Efficiency and the Environment (the  "Coalition"), sought rehearing;  they argued mainly that H.Q.  Energy and Hydro-Quebec had market power in the generation and transmission of electricity in the United States-market power that was insufficiently mitigated to permit the  approval.  The Commission denied the petition for rehearing,  82 FERC p 61,234 (1998) ("Rehearing Order"), and the Crees  and the Coalition petitioned for review here.  We dismiss the  petitioners' appeal for want of standing.


2
*  *  *


3
Pursuant to § 205(c) of the Federal Power Act ("FPA"), 16  U.S.C. § 824d(c) (1994), a power marketer that seeks to engage in electricity sales under the jurisdiction of the Federal Energy Regulatory Commission must place its rate schedule on file with the Commission.  H.Q. Energy requested the  Commission to accept for filing a rate schedule authorizing it  to sell power at market-based rates.


4
In reviewing such applications, the Commission demands  that the power marketer establish that it, and its affiliates,  either do not have, or have adequately mitigated, market  power in both generation and transmission.  The applicant  must also establish that it cannot erect barriers to entry, and  that there is no evidence of other behavior perceived as  anticompetitive, such as affiliate abuse or reciprocal dealing. See H.Q. Energy Services (U.S.) Inc., 79 FERC p 61,152 at  61,651 (1997).


5
In response to H.Q. Energy's application, several entities,  including the Grand Council and the Coalition, moved to  intervene.  The Grand Council is a political and governmental  entity, representing about 10,000 indigenous people of Northern Quebec.  The Coalition is "an association of American  consumers, customers, birders, recreational canoeists, energy  activists and environmental organizations which has actively  intervened in regulatory proceedings in Vermont since 1989."


6
The Commission initially addressed the issue of transmission, finding H.Q. Energy's market power adequately mitigated.  79 FERC at 61,653.  Its approach was substantially  similar to that which it applies to utilities owning transmission  facilities within the United States, namely a requirement that  the firm file an open access tariff, with adjustments to  account for the different national context.  Id. at 61,652.Here it found that H.Q. Energy mitigated adequately by  submitting proposed transmission tariffs, to be enforced by  Quebec's regulatory body, the Regie de l'energie, instead of  FERC, and with Canadian rather than U.S. commercial law  providing the relevant background rules.  The Commission  also found that H.Q. Energy satisfied its other requirements  for market-based rates except for failing to provide the  proper analysis of market power in generation.


7
H.Q. Energy then made a supplemental filing on generation.  The Commission found that the firm's market shares,  in the thirteen United States markets analyzed, would range  from 27.8% to 35% of installed capacity, and from 31.8% to  38% of uncommitted capacity.  81 FERC p 61,184 (1997).These figures exceeded those of all applications for market based rates that the Commission had previously accepted. But the Commission identified three factors that in its view  adequately reduced the attendant risks.  See id. at 61,810.In light of our holding on standing we need not explore these. In their petition for review, petitioners challenge the Commission's reasoning, and also allege that the Commission's failure  to prepare an environmental impact statement was contrary  to its duty under the National Environmental Policy Act  ("NEPA").


8
*  *  *


9
Petitioners have failed to demonstrate standing to raise  their claims.  Although the claims arise under different statutes--and we address their standing to bring each claim in  turn--they nevertheless both rest primarily on an allegation  of environmental harm.  The Grand Council alleges that the  Commission's license will "devastate the lives, environment,  culture and economy of the Crees."  The Crees' reasoning is  that H.Q. Energy's license to sell power at market-based  rates will lead to an increase in Hydro-Quebec's exports,  which will in turn lead to the construction of new hydroelectric facilities, which "will destroy fish and wildlife upon  which Cree fishermen, trappers and hunters depend."  The  Coalition alleges an environmental harm one step further  removed in the causal and geographic chain:  many species of  migratory birds that are found in New York and New England during parts of the year rely on the habitat of Northern  Quebec;  these birds, including one species that has been  classified as endangered, are threatened by development of  hydro-electric projects in that region.


10
We first consider petitioners' claims under the FPA.  Although there are very serious doubts whether petitioners have satisfied Article III standing, their more straightforward  deficiency is in "prudential standing."  Article III standing  must be established before any decision is made on the  merits.  See Steel Co. v. Citizens for a Better Environment,  118 S. Ct. 1003, 1012 (1998).  Under the Supreme Court's  recent pronouncement in Ruhrgas AG v. Marathon Oil Co.,  119 S. Ct. 1563 (1999), however, it is entirely proper to  consider whether there is prudential standing while leaving  the question of constitutional standing in doubt, as there is no  mandated "sequencing of jurisdictional issues."  Id. at 1570  ("It is hardly novel for a federal court to choose among  threshold grounds for denying audience to a case on the  merits.").  (We return to this issue later, when our reasoning  on the substance of prudential standing has been made clear.)


11
To establish prudential standing, plaintiffs generally must  show that "the interest sought to be protected by the complainant is arguably within the zone of interests to be protected or regulated by the statute."  Association of Data Processing Serv. Orgs., Inc. v. Camp, 397 U.S. 150, 153 (1970).Because prudential standing is an invention of the courts,  Congress has the power to dispense with the requirement by  statute.  See Bennett v. Spear, 520 U.S. 154, 163 (1997)  ("Congress legislates against the background of our prudential standing doctrine, which applies unless it is expressly  negated.").


12
Petitioners argue that here Congress has dispensed with  prudential standing by providing that "[a]ny person ... aggrieved by an order issued by the Commission in a proceeding under this chapter" may apply to have the order reheard,  16 U.S.C. § 825l(a).  Petitioners rely on FEC v. Akins, 118 S. Ct. 1777 (1998), in which the Court stated:  "History  associates the word 'aggrieved' with a congressional intent to  cast the standing net broadly--beyond the common law interests and substantive statutory rights upon which 'prudential'  standing traditionally rested."  Id. at 1783.  But the purpose  of this pronouncement was evidently only to recognize "person aggrieved" as a congressional means of dispensing with  traditional requirements of "legal right," see, e.g., Perkins v.  Lukens Steel Co., 310 U.S. 113, 125 (1940), for the Court went on to cite standard applications of the "aggrieved" language  to allow standing for competitors, see Scripps-Howard Radio,  Inc. v. FCC, 316 U.S. 4 (1942);  FCC v. Sanders Bros. Radio  Station, 309 U.S. 470 (1940), or for obviously intended beneficiaries, see Office of Communication of the United Church of  Christ v. FCC, 359 F.2d 994 (D.C. Cir. 1966) (allowing listeners standing to object to licensing of firm that regularly  broadcast programs promoting racial segregation);  Associated Indus. of New York State v. Ickes, 134 F.2d 694 (2d Cir.  1943) (allowing consumers standing to challenge order that  fixes prices and prevents competition among sellers).


13
Petitioners also rely upon Bennett v. Spear, 520 U.S. 154  (1997), in which the Court, construing the Endangered Species Act of 1973 ("ESA"), expressed a "readiness to take the  term 'any person' at face value."  See id. at 164-65 (finding  that the citizen-suit provision allowing that "any person may  commence a civil suit" "negate[d] the zone-of-interests test  (or, perhaps more accurately, expand[ed] the zone of interests)").  But the Court in Bennett emphasized the breadth of  the ESA's "any person" formula compared to other "more  restrictive formulations" that Congress had employed (rather  like the "aggrieved" person language here), id. at 164-65,  pointing to such statutes as the Clean Water Act, 33 U.S.C.  § 1365(g) (defining "citizen" for purposes of the citizen-suit  provision in § 1365(a) as "[any person] having an interest  which is or may be adversely affected"), and the Ocean  Thermal Energy Conversion Act, 42 U.S.C. § 9124(a) (providing that "any person having a valid legal interest which is or  may be adversely affected may commence a civil action").  In  addition, the Bennett Court noted that the subject matter of  the ESA was the environment, "a matter in which it is  common to think all persons have an interest," 520 U.S. at  165;  this cannot be said of the FPA, even if environmental  concerns played a role in motivating Congress to enact some  of its portions.


14
Petitioners argue that even if the statute imposes prudential standing requirements, the harms they allege clearly fall within the statute's zone-of-interests.  The "zone" test is "not  meant to be especially demanding," Clarke v. Securities Indus. Assoc., 479 U.S. 388, 399 (1987);  in fact, a plaintiff who is  not itself the subject of the agency action is outside the zone  of interests only if its interests are "so marginally related to  or inconsistent with the purposes implicit in the statute that it  cannot reasonably be assumed that Congress intended to  permit the suit."  Id.  Petitioners rely on the Second Circuit's holding in Scenic Hudson Preservation Conference v.  Federal Power Commission, 354 F.2d 608, 616 (2d Cir. 1965),  that "to insure that the Federal Power Commission will  adequately protect the public interest in the aesthetic, conservational, and recreational aspects of power development,  those who by their activities and conduct have exhibited a  special interest in such areas, must be held to be included in  the class of 'aggrieved' parties under § 313(b)."  But the  substantive authority exercised by the Commission and under  review in Scenic Hudson was quite different, and seemed to  invite environmental considerations.  It had promulgated an  order licensing the construction of a pumped storage hydroelectric plant under FPA § 10, 16 U.S.C. § 803(a), which  requires that to be approved a project must be "best adapted  to a comprehensive plan for improving or developing a waterway or waterways" for uses including "interstate or foreign  commerce" as well as "other beneficial public uses, including  recreational purposes."  The court interpreted "recreational  purposes" to encompass "the conservation of natural resources, the maintenance of natural beauty, and the preservation of historic sites."  Scenic Hudson, 354 F.2d at 614.


15
The order at issue in this case, however, merely allows  H.Q. Energy to broker energy at market-based rather than  cost-based rates.  Although the Second Circuit found that  environmental concerns motivated Congress in enacting the  FPA, and are "undoubtedly" within the zone of interests  protected when the agency acts to authorize construction, id.,  the agency here acts only in its rate making capacity.  And as  the Supreme Court has said, "the meaning of the zone of interests test is to be determined not by reference to the  overall purpose of the Act in question ..., but by reference to the particular provision of law upon which the plaintiff relies."Bennett v. Spear, 520 U.S. at 175-76;  see also Lujan v.  National Wildlife Fed'n, 497 U.S. 871, 883 (1990) ("[T]he  plaintiff must establish that the injury he complains of ...  falls within the 'zone of interests' sought to be protected by  the statutory provision whose violation forms the legal basis  for his complaint.").  Congress's purposes in enacting the  overall statutory scheme are relevant only insofar as they  may help reveal its purpose in enacting the particular provision.  See Mova Pharmaceutical Corp. v. Shalala, 140 F.3d 1060, 1074 (D.C. Cir. 1998).  We thus focus on the provision  under which the Commission acted here, § 205(a) of the  Federal Power Act, which controls the Commission in its  exercise of rate making authority:


16
All rates and charges made, demanded, or received by any public utility for or in connection with the transmission or sale of electric energy subject to the jurisdiction of the Commission, and all rules and regulations affecting or pertaining to such rates or charges shall be just and reasonable....


17
16 U.S.C. § 824d(a).


18
In interpreting the statutory provision, "just and reasonable," the Supreme Court has emphasized that "the Commission [is] not bound to the use of any single formula or  combination of formulae in determining rates."  FPC v. Hope  Natural Gas Co., 320 U.S. 591, 602 (1944).  But the Court has  articulated the interests that must be protected through such  a determination:  "[T]he fixing of 'just and reasonable' rates[ ]  involves a balancing of the investor and the consumer interests."  Id. at 603.  Both interests are economic and tied  directly to the transaction regulated:  "the investor interest  has a legitimate concern with the financial integrity of the  company whose rates are being regulated," id., while there is  a "consumer interest in being charged non-exploitative rates."Jersey Central Power & Light Co. v. FERC, 810 F.2d 1168,  1178 (D.C. Cir. 1987).  Where (as here) the grant of rate making authority stems from congressional concern over market  power (which justifies the agency's relaxing its grip when such power is absent), see, e.g., Tejas Power Corp. v. FERC,  908 F.2d 998, 1004 (D.C. Cir. 1990) ("In a competitive market,  where neither buyer nor seller has significant market power,  it is rational to assume that the terms of their voluntary  exchange are reasonable, and specifically to infer that price is  close to marginal cost, such that the seller makes only a  normal return on its investment."), the object may be stated  as to set "prices equal to those that the firm would set if it  did not have monopoly power;  that is, to replicate a 'competitive price.' "  Stephen G. Breyer, Richard B. Stewart, Cass R.  Sunstein & Matthew L. Spitzer, Administrative Law & Regulatory Policy 228 (4th ed. 1999).  Unsurprisingly, the Supreme Court has never indicated that the discretion of an  agency setting "just and reasonable" rates for sale of a  simple, fungible product or service should, or even could,  encompass considerations of environmental impact (except, of  course, as the need to meet environmental requirements may  affect the firm's costs).


19
Following the judicial lead, the Commission has affirmatively forsworn environmental considerations.  In PSI Energy, Inc., 55 FERC p 61,254 (1991), it reviewed an interconnection agreement and rates to be charged thereunder.  Certain  petitioners raised various "siting, health, safety, environmental [and] archaeological problems" associated with the line  through which the power would flow, but the Commission said  that such factors were "beyond the Commission's authority to  consider under sections 205 and 206 of the Federal Power  Act."  Id. at 61,811.  "In a case such as this one, the  Commission's authority is limited to review of the rates,  terms and conditions of jurisdictional agreements to ensure  that they are just and reasonable and not unduly discriminatory or preferential."  Id.;  see also Monongahela Power Co.,  39 FERC p 61,350 at 62,096 (1987) ("Congress has not granted the Commission authority to reject rate filings on environmental grounds.").


20
The Commission's understanding of its duty under § 205(a)  leads us toward a resolution of the zone-of-interests test. The test embraces interests " 'arguably ... to be protected'  by the statutory provision at issue," National Credit Union Admin. v. First Nat'l Bank & Trust Co., 118 S. Ct. 927, 935  (1998) (quoting Data Processing, 397 U.S. at 153), which in  turn is inherently linked to the question of what interests the  statute actually protects.  Thus, if the Commission's view of  § 205(a) is valid, it would appear that persons asserting  interests excluded under that view could be "arguably" within  the requisite zone only if those interests were so congruent  with actually protected interests as to make their possessors  "suitable challenger[s]" of the agency's purported exercise of  its authority.  Mova Pharmaceutical Corp., 140 F.3d at 1075.Thus, the petitioners are outside the relevant zone of interests if (1) FERC's refusal to consider environmental issues  under § 205(a) is valid, and (2) environmental interests are  not "congruent" with the issues that are pertinent under  § 205(a).


21
FERC's exclusion of environmental claims is valid.  In the  face of congressional silence we defer to an agency's reasonable interpretation of statutes it is charged with administering.  Chevron U.S.A. Inc. v. NRDC, 467 U.S. 837, 842-43  (1984).  Although rates have environmental consequences  (increases in the price of electricity, for instance, may at the  margin lead to substitution of fuel oil), it seems pointless to  weave such issues into setting "just and reasonable" rates for  electric power.  The environmental issues posed by construction and operation of energy facilities will invariably be  reviewed under other provisions;  if those reviews (or other  forces such as liability risks or firm commitment to environmental quality) cause the utility to incur costs, such costs  would feed into the Commission's normal rate calculation. See Iroquois Gas Transmission System, L.P. v. FERC, 145 F.3d 398 (D.C. Cir. 1998) (remanding to the Commission for a  finding whether utility's legal defense costs resulting from a  federal investigation into environmental violations were "prudently incurred," and thus could be included within the rate  base);  cf. NAACP v. Federal Power Commission, 425 U.S. 662, 668 (1976) (finding that the Federal Power Commission  was authorized to exclude from rates those costs that result  from discriminatory practices of regulatees, just like "any  other illegal, duplicative, or unnecessary labor costs").  Beyond that, additional focus on environmental elements would  seem to complicate an already complex process, with little or  no offsetting benefit to the public.  So, at least, FERC could  reasonably decide.


22
Petitioners driven by environmental interests might still be  "suitable challengers" if their interests were "congruent" with  the pertinent interests.  But rate making under § 205(a) is, as  our cases have made clear, an effort to balance the interests  of power consumers and producers.  Environmental interests  appear orthogonal to both.  Thus litigation by persons whose  interests are such is "more likely to frustrate than to further  ... statutory objectives," Mova Pharmaceutical Corp., 140 F.3d at 1075, and they are not the appropriate parties to  "police the interests that the statute protects," id.  Hence we  find that the environmental interests of the petitioners are  insufficient to afford them prudential standing to press their  claims under § 205(a) of the FPA.1


23
For the Coalition, environmental impacts are not the sole  basis for asserting claims that the Commission misapplied  § 205(a).  Its members, residents of New York and Vermont,  are also power consumers.  (The Coalition does not say that  they buy power originating with H.Q. Energy or Hydro Quebec, a possible deficiency in their Article III standing.)But the Coalition does not claim that FERC's Order will  directly injure them as power buyers, as might be the case in  the normal interstate transaction.  Even without the marketing order Hydro-Quebec is entitled to sell into border states--as it concededly has been doing--without any subjection to FERC  rate making.  See Rehearing Order, 82 FERC  at 61,898 n.9.  Rather, the Coalition argues only that the  Order will preempt state regulation of which its members  have hitherto been beneficiaries.  Vermont, for instance, currently subjects all significant wholesale purchases of out-of state power by Vermont utilities to a prudency determination. See 30 Vt. Stat. Ann. tit. 30, § 248(a)(1) (1998).


24
The Coalition's fear that such state regulation would be  preempted is unfounded.  The Federal Power Act explicitly  provides that state regulation of energy sold between a state  and a foreign country is only preempted when it conflicts with  the Commission's statutory requirements relating to the export of energy.  See 16 U.S.C. § 824a(f).  State regulation of  imports does not present such a conflict, and therefore would  not be preempted by the Order at issue here.  Thus, this  additional interest does not even constitute an "injury-infact," necessary for Article III standing.  Lujan v. Defenders  of Wildlife, 504 U.S. 555, 560 (1992).


25
*  *  *


26
We now turn to petitioners' NEPA claim.  Their alleged  injury, once again, is to their environmental interests;  the  Commission's failure to perform an environmental assessment  made its grant of the Order more probable, thus increasing  the likelihood of their suffering the environmental injuries  that they claim.  See Lujan, 504 U.S. at 572-73 nn.7 & 8.  Once again we find that petitioners have not demonstrated  prudential standing.


27
This of course turns on the purposes of the provision that  petitioners invoke--NEPA's requirement that agencies include an environmental impact statement ("EIS") with every  "major Federal action[ ] significantly affecting the quality of  the human environment."  NEPA § 102(2)(C), 42 U.S.C.  § 4332(2)(C).  The requirement is said to serve at least two  congressional purposes.  First, it ensures that the agency will  have access to "detailed information concerning significant  environmental impacts."  Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 349 (1989).  Second, it serves the  "informational role" of assuring the public "that the agency  'has indeed considered environmental concerns in its decision making process,' " id. (quoting Baltimore Gas & Electric Co.  v. NRDC, 462 U.S. 87, 97 (1983)) and, "perhaps more significantly, provid[ing] a springboard for public comment."  Id.


28
Looked at broadly, the EIS requirement obviously seeks to  protect environmental interests.  United States v. Students  Challenging Regulatory Agency Procedures ("SCRAP"), 412 U.S. 669, 686 n.13 (1973).  Much as in the case at hand,  petitioners in SCRAP challenged a rate making on the basis  that the agency did not prepare an EIS, and the Court found  prudential standing.  Id.  The case was decided, however,  prior to several cases making clear that § 102(2)(C) is a  purely procedural requirement that "does not impose substantive duties mandating particular results, but simply prescribes the necessary process for preventing uninformed-rather than unwise--agency action."  Robertson, 490 U.S. at  333;  see also Strycker's Bay Neighborhood Council, Inc. v.  Karlen, 444 U.S. 223, 228 (1980) (holding that the agency  merely had to "consider[ ] the environmental consequences of  its decision" but that "NEPA requires no more");  Vermont  Yankee Nuclear Power Corp. v. NRDC, 435 U.S. 519, 558  (1978) ("NEPA does set forth significant substantive goals for  the Nation, but its mandate to the agencies is essentially  procedural.").


29
Because § 102(2)(C) does not impose any additional substantive requirements on FERC, but merely serves to ensure  that FERC consider those environmental concerns that it is  already authorized to consider, the zone-of-interests of the  EIS requirement can be examined only in conjunction with  the relevant substantive provision.  Because we have decided  that the Commission properly does not consider environmental concerns in the exercise of its rate making authority under  FPA § 205, NEPA's procedural requirements (if they even  apply to FERC's rate making decisions, which we do not  decide) do not further petitioners' environmental interests in  this instance.  Accordingly, given the absence of any allegation by petitioners of an "informational injury," compare FEC v. Akins, 118 S. Ct. at 1786, they are not "suitable challengers" of FERC's failure to prepare an EIS.  Mova Pharmaceutical Corp., 140 F.3d at 1075.  We thus find that the  petitioners' environmental interests are not within  § 102(2)(C)'s NEPA's zone-of-interests as applied to FPA  § 205.


30
We stress that although our decision here has involved an  interpretation of FPA § 205(a) and NEPA § 102(2)(C), we do  not purport to decide the merits of the case--in particular  petitioners' claim that FERC violated NEPA by refusing to  perform an environmental assessment and, in the alternative,  that even if FERC's regulation, 18 CFR § 380.4(a)(15) (1996),  provides a valid categorical exclusion for all electric rate  filings pursuant to FPA § 205, the agency cannot rely on this  justification without having invoked it during the proceedings.  To the extent that we have broached merits issues concomitant to resolving prudential standing, Steel Co. clearly contemplates that courts may do so even before resolving Article  III standing.  It explicitly notes that "a statutory standing  question can be given priority over an Article III question," 118 S. Ct. at 1013-14 n.2, and even justifies the occasional  deciding of merits questions before statutory standing questions on precisely the grounds that the two may overlap:


31
The question whether this plaintiff has a cause of action under the statute, and the question whether any plaintiff has a cause of action under the statute are closely connected--indeed, depending upon the asserted basis for lack of statutory standing, they are sometimes identical, so that it would be exceedingly artificial to draw adistinction between the two.


32
Id.  Unlike the "doctrine" or practice of "hypothetical jurisdiction," which Steel Co. emphatically rejected, such treatments of prudential standing do not carry a risk of plunging a  court into issuing advisory opinions.  Id. at 1016;  see also  United States ex rel. Long v. SCS Business & Technical Institute, Inc., 173 F.3d 890, 896 (D.C. Cir. 1999), modifying,  173 F.3d 870 (D.C. Cir. 1999).

Accordingly, the petition is

33
Dismissed.



Notes:


1
 We do not consider the further question whether environmental  injuries experienced abroad by foreign nationals (e.g., the Crees)  are ever within the zone of interests of federal statutes.  Compare  Corrosion Proof Fittings v. EPA, 947 F.2d 1201 (5th Cir. 1991)  (finding that Canadian workers, affected by the loss of sales due to  the EPA's ban on asbestos, pursuant to the Toxic Substances  Control Act, did not have standing to challenge the action because  of the Act's "national emphasis").